U.S. Departm | USDC SDNY
DOCUMENT

United States || ELECTRONICALLY FILED
Southern Disti || DOC #:
The Silvio J. Mollo Bi |f DATE FILED: _7/12/2021

One Saint Andrew’s 1
New York, New York svvus

 

 

 

July 9, 2021

By ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Edward Navedo, 21 Cr. 329 (AT)
Dear Judge Torres:

The Government respectfully submits this letter on behalf of both parties in advance of the
conference currently scheduled for July 19, 2021, at 11:00 A.M., to request an adjournment to a
time convenient for the Court on or before September 10, 2021. There have been no prior requests
for adjournments in this case.

The requested adjournment will allow the defendant to continue to review discovery, and
will permit additional time for any discussions among the parties regarding a pretrial resolution of
this matter. Accordingly, the Government further requests that the Court exclude time under the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), from July 19 through the date of any newly-
scheduled conference. The Government has conferred with counsel for the defendant, who
consents to an adjournment and to an exclusion of time through September 10, 2021.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney
Southern District of New York

By: /s/
Jarrod L. Schaeffer
Assistant United States Attorney
Tel: (212) 637-2270

GRANTED. The status conference scheduled for July 19, 2021, is ADJOURNED to September 9, 2021, at 9:00
a.m. Time until September 9, 2021, is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the
ends of justice served by excluding such time outweigh the interests of the public and Defendant in a speedy trial
in that this will allow for the Defendant to continue discussions regarding pretrial dispositions.

SO ORDERED. O}-

Dated: July 12, 2021 ANALISA TORRES
New York, New York United States District Judge

 
